DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A method for food item monitoring comprising: 

obtaining a food item identifier indicative of a food item; 

obtaining first event data associated with the food item identifier, wherein the first event data is associated with a first event and is indicative of a first event type and a first event time of the first event, wherein obtaining the first event data associated with the food item identifier comprises at least one of receiving or retrieving the first event data based on the food item identifier; 

determining a first value of a food status parameter of the food item at the first event time of the first event; 

estimating, based on a model for the food status parameter of the food item, a primary value of the food status parameter of the food item at another time subsequent to the first event time, the primary value indicative of one or more physical properties or attributes of the food item, the model having the first event type and the first event time as first input parameters, wherein the model comprises an operation mapping a first input parameter to provide one or more output parameters including the primary value, and wherein the operation comprises querying a look-up table and obtaining a response comprising the primary value; 

outputting the primary value of the food status parameter to a user purchasing the food item, wherein the primary value of the food status parameter facilitates real-time monitoring of the food status parameter to enhance food safety and reducing food waste by estimating a time window for consumption of the food item responsive to comparing the primary value to one or more thresholds; and 

causing the food item to not be discarded based on the estimated time window for consumption.


This is considered to be a certain method of organizing human activity, in particular, a means for providing item information to a customer to facilitate purchase of the item which is considered a fundamental economic practice.   
Regarding independent claims 1 and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a database and processor) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1 and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a database and processor to store, retrieve, and process data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 8-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Gao (U.S. Patent Application Publication No. 20190387375) (support in provisional filed 6/14/2018) and official notice.

	As per Claims 1 and 15, Kim et al. disclose a method, performed by an electronic device, for food item monitoring (Kim et al. disclose a method and system for monitoring food quality (FIG. 3) [0002]), the method comprising, by a processor of the electronic device:
	obtaining a food item identifier indicative of a food item (Kim et al. disclose a barcode and/or a sensor tag for providing a name of a food item [0053-0056]);
	obtaining first event data associated with the food item identifier, wherein the first event data is associated with a first event and is indicative of a first event type and a first event time of the first event, wherein obtaining the first event data associated with the food item identifier comprises at least one of receiving or retrieving the first event data based on the food item identifier from a database that stores event data (Kim et al. disclose initializing transport (a first event) and collecting environmental data (first event data) indicative of the environment at the start of transport (first event type) and a time value for sensing environmental data [0088] and wherein the data is collected via the sensor tag [0088] (i.e. associated with the food item identifier).  See also [0091] [0095] [0102].);
	determining a first value of a food status parameter of the food item at the first event time of the first event (Kim et al. disclose calculating a quality index for each individual quality analysis item of the food and a total quality index based on the initial quality information on the food, the environmental factor value, and the detected time value [0114]);
	estimating, based on a model for the food status parameter of the food item, a primary value of the food status parameter of the food item at another time subsequent to the first event time, the primary value indicative of one or more physical properties or attributes of the food item, the model having the first event and the first event time as first input parameters (Kim et al. disclose predicting an expiration date and quality index based at least on collected data (FIGs. 6 and 15)); and
	outputting the primary value of the food status parameter to an external electronic device of a user purchasing the food item, wherein the primary value of the food status parameter facilities real-time monitoring of the food status parameter to enhance food safety and reduce food waste by estimating a time window for consumption of the food item  (FIGs. 6 and 15, par. 57, 120, quality index for item is measured, expiration date for item is set based on quality index which indicates a consumption time window).  
	Kim et al. do not explicitly disclose a model including event type.  However, Bose et al. do teach event type in models to aid in monitoring food quality (FIGS. 7, 8).  Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to include models with event type as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  
	Kim does not explicitly disclose but Gao does teach wherein the model comprises an operation mapping a first input parameter to provide one or more output parameters including the primary value, and wherein the operation comprises querying a look-up table and obtaining a response comprising the primary value (Gao teaches a mapping functions with a look-up table to generate values for expiration [0091]). 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim with wherein the model comprises an operation mapping a first input parameter to provide one or more output parameters including the primary value, and wherein the operation comprises querying a look-up table and obtaining a response comprising the primary value in order to decrease potential errors in modeling, thereby increasing accuracy, and thus enhancing consumer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort in compiling food data, thereby decreasing time, and thus optimizing system performance.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.
	Kim does not explicitly show causing the food item to not be discarded based on the estimated time window for consumption.  The examiner gives official notice that there are a finite number of possibilities for action based on the estimated time window, in particular, discard the item or do not discard it.  It would be an obvious matter to one of ordinary skill in the art to select the appropriate option as needed.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim to include causing the food item to not be discarded based on the estimated time window for consumption, as taught by official notice, to enable consumers to manage food inventory as needed based upon estimated consumption windows.  

	As per Claim 2, Kim et al. do not explicitly disclose but Bose et al. do teach the food item identifier is a unique identifier of a package associated with the food item [0151].  It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to include the food item identifier is a unique identifier of a package associated with the food item as seen in Bose et al. in order to increase food data identification measures, thereby decreasing efforts in data accumulation, and thus decreasing time in facilitating food monitoring.  One having ordinary skill in the art would be motivated to make this modification in order to provide food data context, thereby increasing accuracy in food item monitoring, and thus enhance user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 8, Kim et al. disclose obtaining third event data associated with the food item identifier (FIGS. 3, 5).  Kim et al. do not explicitly disclose but Bose et al. do teach wherein the third event data is associated with a third event and is indicative of a third event type and a third event time of the third event, and wherein the model for the food status parameter of the food item has the third event type and the third event time as input (Bose et al. teach event instances such as temperature checks and road condition checks (FIGs. 15, 16) and wherein sensor data is collected and associated with time data for modeling considerations [0071-0072].)
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to with wherein the third event data is associated with a third event and is indicative of a third event type and a third event time of the third event, and wherein the model for the food status parameter of the food item has the third event type and the third event time as input as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 9, Kim et al. do not explicitly disclose but Bose et al. do teach the third event is a storage event indicative of storage of the food item (Bose et al. teach that the event instances may include sensor data within a package (FIG. 16) [0142]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the third event of Kim et al. with storage event indicative of storage of the food item as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 10, Kim et al. disclose obtaining a food status parameter identifier, and selecting the model for the food status parameter of the food item based on the food status parameter identifier (Kim et al. disclose using “firmness” for a melon among a plurality of possibilities for modeling the quality index [0128]).

	As per Claim 11, Kim et al. disclose obtaining a food item identifier comprises receiving a monitoring request comprising the food item identifier (Kim et al. disclose scanning the barcode to receive information about the food (FIG. 6) (Applicant’s specification discloses this example for a monitoring request.)). 

	As per Claim 13, Kim et al. disclose obtaining environment data indicative of an environment of the food item, and wherein the model for the food status parameter of the food item has the environment data as input (Kim et al. disclose predicting an expiration date and quality index based at least on collected environmental data (FIGs. 6 and 15)).

	As per Claim 14, Kim et al. disclose obtaining a time parameter, and wherein the model for the food status parameter of the food item has the time parameter as input (Kim et al. disclose predicting an expiration date and quality index based at least on collected time value data (FIGs. 6 and 15)).   

	As per Claim 16, Kim et al. disclose an electronic device (FIG. 1) comprising:
	an interface (FIG. 1);
	one or more processors (FIG. 1);
	memory (FIG. 1); and
	Kim et al. in view of Bose et al. teach one or more programs stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing the method of claim 1 (Please see rejection and motivation for Claim 1).

	As per Claim 17, Kim et al. in view of Bose et al. teach a computer-readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device comprising one or more processors, cause the electronic device to perform the method of claim 1 (Please see the rejection and motivation for Claim 1).  

	As per Claim 18, Kim et al. teach outputting the primary value of the food status parameter comprises monitoring a process or the food item based on the primary value of the food status parameter [0140].  

	As per Claim 19, Kim et al. teach the primary value is indicative of one or more of consumption quality, vitamin content, a bacterial content, oxidation level, degradation level, aroma, texture, water content, or nutritious content [0141].

	As per Claim 20, Kim et al. teach obtaining, from the external electronic device, environment data indicative of an environment of the food item, and wherein the model for the food status parameter of the food item has the environment data as a second input parameter (Kim et al. teach the analysis based on a quality information and an environmental factor (i.e. the environmental factor may be second [0114] and that the external device comprises environment data [0175]).  

	As per Claim 21, Kim et al. teach the first input parameters for the model do not include environment data indicative of an environment surrounding the food item (Kim et al. teach quality and environment data [0114] (i.e. quality may be first and environment may be second).  

6.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Lagares-Greenblatt (U.S. Patent Application Publication No. 20180196401).  

As per Claim 3, Kim et al. do not explicitly disclose but Lagares-Greenblatt et al. do teach the first event is a packaging event indicative of packaging of the food item associated with the package (Lagares-Greenblatt et al. teach detecting that packages are unsealed and not resealed and considering the unsealed package and a temporal element in determining spoilage [0053] [0079]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with the first event is a packaging event indicative of packaging of the food item associated with the package as seen in Lagares-Greenblatt in order to provide means for identifying potentially exposed food items, thereby detecting accelerated aging of food products, and thus preventing or identifying spoilage instances.  One having ordinary skill in the art would be motivated to make this modification in order to provide further context for food items, thereby increasing accuracy in detecting conditions, and thus providing more exact predictions.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

As per Claim 5, Kim et al. do not explicitly disclose but Lagares-Greenblatt et al. do teach obtaining package data of the package, and wherein the model for the food status parameter of the food item has the package data as input (Lagares-Greenblatt et al. teach detecting that packages are unsealed and not resealed and considering the unsealed package and a temporal element in determining spoilage [0053] [0079]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with obtaining package data of the package, and wherein the model for the food status parameter of the food item has the package data as input as seen in Lagares-Greenblatt in order to provide means for identifying potentially exposed food items, thereby detecting accelerated aging of food products, and thus preventing or identifying spoilage instances.  One having ordinary skill in the art would be motivated to make this modification in order to provide further context for food items, thereby increasing accuracy in detecting conditions, and thus providing more exact predictions.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Aklepi et al. (U.S. Patent Application Publication No. 20090303052).  

	As per Claim 4, Kim et al. do not explicitly disclose but Aklepi et al. do teach obtaining food batch data of the food item, and wherein the model for the food status parameter of the food item has the food batch data as input (Aklepi et al. teach identifiers to distinguish batches [0067] and using artificial intelligence (i.e. models) for food item monitoring [0025]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with obtaining food batch data of the food item, and wherein the model for the food status parameter of the food item has the food batch data as input as seen in Aklepi et al. in order to permit tracing of food items, thereby decreasing efforts in food identification, and thus decreasing time in facilitating food monitoring.  One having ordinary skill in the art would be motivated to make this modification in order to provide further context for food items, thereby increasing accuracy in detecting conditions, and thus providing more exact predictions.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Bernal et al. (U.S. Patent Application Publication No. 20160155328).  

	As per Claim 6, Kim et al. disclose obtaining second event data associated with the food item identifier (Kim et al. disclose collecting data recurrently throughout transport (FIGs. 3, 5)).  Kim et al. do not explicitly disclose but Bernal et al. do teach wherein the second event data is associated with a second event and is indicative of a second event type and a second event time of the second event, and wherein the model for the food status parameter of the food item has the second event type and the second event time as input (Bernal et al. disclose an ordering event indicative of a sale and a time of order [0031] [0066] used to estimate time for order preparation [0031]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with wherein the second event data is associated with a second event and is indicative of a second event type and a second event time of the second event, and wherein the model for the food status parameter of the food item has the second event type and the second event time as input as seen in Bernal et al. in order to accommodate a dynamic customer basis, thereby increasing transparency in ordering and providing food items, and thus decreasing delays.  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 7, Kim et al. do not explicitly disclose but Bernal et al. do teach the second event is a sale event indicative of sale of the food item to a consumer (Bernal et al. disclose a sale of a food item [0068]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with the second event is a sale event indicative of sale of the food item to a consumer as seen in Bernal et al. in order to accommodate a dynamic customer basis, thereby increasing transparency in ordering and providing food items, and thus decreasing delays.  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

Response to Arguments
9.	Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claims are not directed to a judicial exception, the abstract idea is integrated into a practical application, and the claims provide improvements to methods and systems for monitoring food items.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art fails to show all the recited features of the claimed invention, in particular, the new features added in the current amendment related to estimating a time window for consumption and causing the item to not be discarded.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  Regarding the rejection under U.S.C. 101, in the examiner’s view the claims are concerned with
providing food item information to a customer to facilitate purchase of the item and this is considered a fundamental economic practice.  While the claims do recite some other elements beyond the abstract idea, they are described in such a generic, high-level manner that they do not place any meaningful limits on the idea and do not integrate it into a practical application.  The invention may provide improvements to food monitoring, but this is not considered to be a technology in itself, so improvements to it do not constitute an improvement to another technology.  To address the rejection the examiner suggests amending the claims to explicitly recite the other elements of the invention beyond the abstract idea which actually perform the various steps and provide sufficient detail about their operation that could be considered meaningful limits.  Regarding the rejection under U.S.C. 103, the rejection has been revised to address applicant’s arguments and amendments.  In the examiner’s interpretation, the prior art shows the recited features of the claims and the rejection points to the relevant locations in the prior art.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627